            Case 2:19-cv-00649-JAD Document 22
                                            21 Filed 08/21/20
                                                     08/20/20 Page 1 of 2


 1    JOHN R. BAILEY, Nevada Bar No. 0137
      JOSEPH A. LIEBMAN, Nevada Bar No. 10125
 2    JOSHUA P. GILMORE, Nevada Bar No. 11576
      BAILEYKENNEDY
 3    8984 Spanish Ridge Avenue
      Las Vegas, Nevada 89148-1302
 4    Telephone: 702.562.8820
      Facsimile: 702.562.8821
 5    JBailey@BaileyKennedy.com
      JLiebman@BaileyKennedy.com
 6    JGilmore@BaileyKennedy.com

 7    Attorneys for Appellant JEFFREY B. GUINN

 8

 9                                UNITED STATES DISTRICT COURT

10                                        DISTRICT OF NEVADA

11

12    JEFFREY B. GUINN
                                                           Case No. BK-S-13-18986-BTB
13                                  Appellant,             CHAPTER 7

14    vs.                                                  Adversary No. BK-S-14-01007-BTB

15    CDR INVESTMENTS, LLC, a Nevada Limited               Case No: 2:19-cv-00649-JAD
      Liability Company; DONNA A. RUTHE as
16    trustee for the CHARLES L. RUTHE TRUST
      and on behalf of his Individual Retirement            STIPULATION TO EXTEND
17    Account; DONNA A. RUTHE, in her                       DEADLINE FOR REPLY BRIEF FOR
      representative capacity as trustee for the FRANK      APPEAL
18    E. GRANIERI REVOCABLE LIVING TRUST
                                                                          (Fifth Request)
19                                  Respondents.
                                                                    ECF No. 21
20

21           Appellant Jeffrey B. Guinn (“Appellant”), by and through his attorney of record, the law firm

22   of BaileyKennedy, and Respondents CDR Investments, LLC and Donna A. Ruthe, as trustee for

23   the Charles L. Ruthe Trust and his individual retirement account and the Frank E. Granieri

24   Revocable Trust (“Respondents”), by and through their attorneys of record, the law firm of Sylvester

25   & Polednak, Ltd., hereby STIPULATE AND AGREE that:

26       A National Emergency related to the impact of the COVID-19 global pandemic has been

27           declared along with emergency declarations by several states across the United States,

28           including Nevada.

                                                   Page 1 of 2
          Case 2:19-cv-00649-JAD Document 22
                                          21 Filed 08/21/20
                                                   08/20/20 Page 2 of 2


 1
        Most, if not all, state courts and all federal courts in Nevada have recognized the need for
 2
           stays/postponements of litigation matters and cases.
 3
        Undersigned counsel, who is primarily responsible for the Reply Brief, needs a short
 4
           extension to complete Appellant’s Reply Brief. Undersigned counsel has been out of the
 5
           office the past few weeks with his family, and while able to work remotely, he cannot work
 6
           nearly as efficiently as was able to do from his office.
 7
        The Memorandum Decision that is the subject of this appeal is quite lengthy (115 pages).
 8
           The underlying adversary proceeding trial was three weeks long. As shown by the
 9
           Designation of Record and Statement on Appeal [Dkt. # 463], there are numerous relevant
10
           exhibits. Thus, this appeal is more complicated than a typical adversary proceeding appeal.
11
        Due to the above, Appellant respectfully requests a short extension of six calendar days to
12
           complete his Reply Brief.
13
        Accordingly, the parties stipulate to extend the briefing schedule as follows:
14
              o Reply Brief – August 27, 2020.
15

16

17   DATED this 20th day of August, 2020.                 DATED this 20th day of August, 2020.

18   SYLVESTER & POLEDNAK, LTD.                           BAILEYKENNEDY

19

20   By     /s/ Matthew T. Kneeland                       By      /s/ Joseph A. Liebman
            Jeffrey R. Sylvester, Esq.                            John R. Bailey, Esq.
21          Matthew T. Kneeland, Esq.                             Joseph A. Liebman, Esq.
            1731 Village Center Circle                            Joshua P. Gilmore, Esq.
22          Las Vegas, NV 89134                                   8984 Spanish Ridge Avenue
            Attorneys for Respondents                             Las Vegas, NV 89148
23                                                                Attorneys for Appellant

24

25         IT IS SO ORDERED.

26

27                                                UNITED STATES DISTRICT JUDGE

28                                                DATED: 8-21-2020

                                                  Page 2 of 2
